Exhibit 10.5




    
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), by and between PHYSICIANS REALTY
TRUST, a Maryland trust, (the “Company”), and BRADLEY D. PAGE (the “Executive”)
is entered into May 5, 2016 and effective July 1, 2016 (the “Effective Date”).
WHEREAS, the Company and the Executive entered into an Employment Agreement (the
“Prior Agreement”) effective February 2, 2015, providing for the Executive’s
employment and setting forth the terms and conditions for such employment; and
WHEREAS, the Company and the Executive desire to terminate the Prior Agreement
and to enter into the Agreement to provide for certain changes to the terms and
conditions of the Executive’s employment by the Company, as reflected in the
Agreement.
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:
1.EMPLOYMENT


The Company hereby agrees to employ the Executive as its General Counsel upon
the terms and conditions herein contained, and the Executive hereby agrees to
accept such employment and to serve in such position. As General Counsel, the
Executive will have those duties which can reasonably be expected to be
performed by a person in such position and shall undertake such other
responsibilities as may be assigned to the Executive by the Company’s Chief
Executive Officer (“CEO”) from time to time. For purposes of the Agreement, all
references to the “Board” shall mean the Board of Trustees. In such capacity,
the Executive shall report to the Company’s Board and shall have such powers and
responsibilities consistent with his position as may be assigned. Throughout the
Employment Term, the Executive shall devote his best efforts and all of his
business time and services to the business and affairs of the Company.
2.TERM OF AGREEMENT


Subject to earlier termination as herein provided, the Executive’s employment
under the Agreement shall continue in effect until June 30, 2019 (the “Initial
Term”). The Agreement will automatically renew, subject to earlier termination
as herein provided, for successive one (1) year periods (the “Additional
Terms”), unless either the Executive or the Company provide notice of
non-renewal at least sixty (60) days prior to the expiration of the Initial Term
or the then Additional Term, whichever is applicable. The Initial Term and any
Additional Term(s) shall be referred to collectively as the “Employment Term.”
Notwithstanding the foregoing, the Company shall be entitled to terminate the
Agreement immediately, subject to a continuing obligation to make any payments
required under Section 5 below, if the Executive (i) incurs a Disability as
described in Section 5(b), (ii) is terminated for Cause, as defined in Section
5(c), or (iii) voluntarily terminates his employment without Good Reason (as
defined below) during the Employment Term, as described in Section 5(d).
3.SALARY AND BONUS


The Executive shall receive a base salary during the Employment Term at a rate
of $315,000 per annum for 2016 (the “Base Salary”), payable in substantially
equal semi-monthly installments. The Compensation Committee of the Board shall
consult with the Executive and review the Executive’s Base Salary at annual
intervals, and may increase the Executive’s annual Base Salary from time to time
as the Committee deems to be appropriate.
Subject to Section 12, the Executive will have an annual cash bonus opportunity
for each calendar year during the Employment Term (the “Annual Bonus”) based
upon performance goals that are established by the Board or the Compensation
Committee of the Board, as the case may be, in its sole discretion. In the event
an Annual Bonus is


Page 1



--------------------------------------------------------------------------------




payable pursuant to this Section 3, such bonus shall be paid to the Executive no
later than March 15th of the year after the year to which the bonus relates.
4.ADDITIONAL COMPENSATION AND BENEFITS


The Executive shall receive the following additional compensation and welfare
and fringe benefits during the term of the Agreement:
(a)Options and Other Long-Term Incentives. During the Employment Term, any
options, restricted shares or other awards granted under the Physicians Realty
Trust 2013 Equity Incentive Plan (the “2013 Equity Plan”) shall be at the
discretion of the Compensation Committee of the Company’s Board.


(b)Vacation. The Executive shall be entitled to up to four (4) weeks of vacation
during each year during the Employment Term and any extensions thereof, prorated
for partial years.


(c)Business Expenses. The Company shall reimburse the Executive for all
reasonable expenses he incurs in promoting the Company’s business, including
expenses for travel and similar items, upon presentation by the Executive
(generally within 60 days of the date incurred) of an itemized account of such
expenditures. Any reimbursement of expenses made under the Agreement shall only
be made for eligible expenses (including transportation and cellular service
expenses as set forth above) incurred during the Employment Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred. The
amount eligible for reimbursement under the Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under the Agreement is not subject to liquidation or
exchange for another benefit. The Executive will comply with the Company’s
policies regarding these benefits, including all Internal Revenue Service rules
and requirements.


(d)Professional Expenses. Each calendar year during the Employment Term, the
Company agrees to reimburse the Executive for up to $10,000 of reasonable
professional expenses (i.e., accounting, financial planning, estate planning
expenses) incurred by the Executive during such year for personal advice
rendered to the Executive.


(e)Other Benefits and Perquisites. The Executive shall be entitled to
participate in the benefit plans provided by the Company for all employees,
generally, and for the Company’s executive employees. The Company shall be
entitled to change or terminate these plans in its sole discretion at any time.


5.PAYMENTS UPON TERMINATION


(a)Involuntary Termination. If the Executive’s employment is involuntarily
terminated by the Company during the Employment Term, the Executive shall be
entitled to receive his Base Salary accrued through the date of termination, any
accrued but unpaid vacation pay, plus any bonuses earned but unpaid with respect
to fiscal years or other periods ending before the termination date
(collectively, the “Accrued Obligations”). Such payments shall be made to the
Executive within the time period required by applicable law (and in all events
within sixty (60) days following the date of involuntary termination). The
Executive shall also receive any nonforfeitable benefits payable to him under
the terms of any deferred compensation, incentive or other benefit plans
maintained by the Company, payable in accordance with the terms of the
applicable plan.


If the termination is not (1) a termination for Cause (as defined below), as
described in Section 5(c); (2) a voluntary termination by the Executive without
Good Reason (as defined below) as described in Section 5(d); (3) a termination
as a result of the Executive’s death or Disability (as defined below); (4) a
termination due to non-renewal of the then current term as described in Section
5(e); or (5) pursuant to Section 6, then subject to compliance with the
restrictive covenants in Section 9 and Section 10 and the execution and timely


Page 2



--------------------------------------------------------------------------------




return by the Executive of a release of claims in a form and substance
reasonably requested by the Company (the “Release”), and except as otherwise
provided by Sections 12 and 18, the Company shall pay severance to the Executive
in accordance with its normal payroll practices, equal to the Executive’s Base
Salary as in effect at the time his employment terminates for a period equal to
the greater of (a) the remainder of the then-current term of the Agreement or
(b) twenty-four (24) months, with the first payment on the first payroll date
after the revocation period for the Release has expired; provided, that if the
time period for returning and revoking the release begins in one taxable year
and ends in a second taxable year, the payments shall not commence until the
first payroll date in the second taxable year.
In addition, if the termination is not (1) a termination for Cause, as described
in Section 5(c); (2) a voluntary termination by the Executive without Good
Reason as described in Section 5(d); (3) a termination as a result of the
Executive’s death or Disability (as defined below); (4) a termination due to
non-renewal of the then current term as described in Section 5(e) or (5)
pursuant to Section 6, then, subject to compliance with the restrictive
covenants in Section 9 and Section 10 and the execution and timely return by the
Executive of the Release, and except as otherwise provided by Sections 12 and
18, the Executive shall be entitled to the following:
(i)Any options, restricted shares or other awards granted to the Executive under
the 2013 Equity Plan shall become fully vested and, in the case of options,
exercisable in full;


(ii)Provided that the Executive elects continuation of coverage under the
Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”), the Executive shall be
provided continued coverage at the Company’s expense under any health insurance
programs maintained by the Company in which the Executive participated at the
time of his termination for twelve (12) months, or until, if earlier, the date
the Executive obtains comparable coverage under a group health plan maintained
by a new employer. To the extent the benefits provided under the immediately
preceding sentence are otherwise taxable to the Executive, such benefits, for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) (and the regulations and other guidance issued thereunder) shall be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise excepted from Section
409A of the Code, the provision of the in-kind benefits during one calendar year
shall not affect the in-kind benefits to be provided in any other calendar year;
and


(iii)Annual Bonus(es) payable under Section 3 above that would have been earned
based solely on continued employment for the remainder of the then current term,
and if none, then an amount equal to fifty percent (50%) of the Executive’s then
current Base Salary, payable at the same time as bonuses are paid to other
active employees of the Company with respect to such performance period, and
forfeited if the Executive violates any of the restrictive covenants in Section
9 and Section 10.
For purposes of clause (i) above, the reference to “fully vested” in connection
with any award subject to performance-based vesting conditions refers to vesting
at the maximum level of achievement of the performance goal or goals under the
award.


(b)Disability. The Company shall be entitled to terminate the Executive’s
employment if the Board determines that the Executive has been unable to attend
to his duties for at least ninety (90) days because of a Disability (as defined
below), and has received a written opinion from a physician acceptable to the
Board that such condition prevents the Executive from resuming full performance
of his duties and is likely to continue for an indefinite period. Upon such
involuntary termination, the Executive shall be entitled to receive the Accrued
Obligations. Such payments shall be made to the Executive within the time period
required by applicable law (and in all events within sixty (60) days following
the date of involuntary termination). In addition, subject to compliance with
the restrictive covenants in Section 9 and Section 10 and the execution and
timely return by the Executive of the Release, the Company shall pay severance
to the Executive in accordance with its normal payroll practices, equal to
twelve (12) months of the Executive’s Base Salary as in effect at the time his
employment terminates, with the first payment on the first payroll date after
the revocation period for the Release has expired; provided, that (i) if the
time period for returning and revoking


Page 3



--------------------------------------------------------------------------------




the Release begins in one taxable year and ends in a second taxable year, the
payments shall not commence until the first payroll date in the second taxable
year; and (ii) all such payments shall immediately terminate at an earlier date
if the Executive returns to active employment, either with the Company or
otherwise. Any amounts payable under this Section 5(b) shall be reduced on a
dollar-for-dollar basis by the amount of bona fide disability pay (within the
meaning of Treas. Reg. section 1.409A-1(a)(5)) received or receivable by the
Executive during such twelve-month period, provided such disability payments are
made pursuant to a plan sponsored by the Company that covers a substantial
number of employees of the Company and was established prior to the date the
Executive incurred a permanent disability, and further provided that such
reduction does not otherwise affect the time of payment of amounts pursuant to
this Section 5(b). For purposes of the Agreement, “Disability” means the
Executive is incapacitated due to physical or mental illness and such
incapacity, with or without reasonable accommodation, prevents the Executive
from satisfactorily performing the essential functions of his job for the
Company on a full-time basis for at least ninety (90) days in a calendar year.


(c)Termination for Cause. If the Executive’s employment is terminated by the
Company for Cause, the amount the Executive shall be entitled to receive from
the Company shall be limited to the Accrued Obligations. Such payments shall be
made to the Executive within the time period required by applicable law (and in
all events within sixty (60) days following the date of termination).


For purposes of the Agreement, the term “Cause” shall be limited to the
following:
(i)the Executive engaging in any act of fraud, dishonesty, theft,
misappropriation or embezzlement of funds or misrepresentation with respect to
the Company;


(ii)the Executive’s conviction or plea of no contest with respect to any felony
or other crime involving moral turpitude;


(iii)the Executive’s material breach of his obligations under the Agreement,
including, without limitation, breach of the covenants set forth in Section 9
and Section 10 below or the refusal of the Executive to perform his job duties
as directed by the Board, which the Executive failed to cure within thirty (30)
days after receiving written notice from the Board specifying the alleged
breach;


(iv)violation of any material duty or obligation to the Company or of any
direction or any rule or regulation reasonably established by the Board, which
the Executive failed to cure within thirty (30) days after receiving written
notice from the Board specifying the alleged violation; or


(v)insubordination or misconduct in the performance of, or neglect of, the
Executive’s duties which the Executive failed to cure within thirty (30) days
after receiving written notice from the Board specifying the alleged
insubordination, misconduct, or neglect.


(d)Voluntary Termination by the Executive. If the Executive resigns or otherwise
voluntarily terminates his employment without Good Reason before the end of the
current Employment Term (other than for Good Reason in connection with a Change
in Control, as described in Section 6), the amount the Executive shall be
entitled to receive from the Company shall be limited to the Accrued
Obligations. Such payment shall be made to the Executive within the time period
required by applicable law (and in all events within sixty (60) days following
the date of resignation or voluntary termination without Good Reason).


The Executive may terminate his employment for Good Reason if (i) a Good Reason
circumstance shall have occurred, and the Executive provides the Company with
written notice thereof within ninety (90) days after the occurrence of the Good
Reason circumstance, which notice shall specifically identify the circumstance
that the Executive believes constitutes Good Reason; (ii) the Company fails to
correct the circumstance so identified within thirty (30) days after the receipt
of such notice; and (iii) the Executive resigns within ninety (90) days after
the date of delivery of the notice referred to in clause (i) above. For purposes
of


Page 4



--------------------------------------------------------------------------------




the Agreement, “Good Reason” shall mean the occurrence or failure to cause the
occurrence, as the case may be, without the Executive’s prior express written
consent, of any of the following circumstances:
(1) the assignment to the Executive of a position other than the position of
General Counsel (other than for Cause or by reason of his Disability) or the
assignment of duties materially inconsistent with such position if either such
change in assignment constitutes a material diminution in the Executive’s
authority, duties or responsibilities;
(2) receipt by the Executive of a direction to report to anyone other than the
CEO if such change in reporting duties constitutes a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report;
(3) a relocation of the Company’s executive office in Wisconsin to a location
more than thirty-five (35) miles from its current location or more than
thirty-five (35) miles further from the Executive’s residence at the time of
relocation;
(4) a material diminution in the Executive's base compensation;
(5) a failure by the Company (A) to continue any bonus, incentive or material
compensatory plan, program or arrangement in which the Executive is entitled to
participate (the “Bonus Plans”), provided that any such Bonus Plans may be
modified at the Company’s discretion from time to time but shall be deemed
terminated if (x) any such plan does not remain substantially in the form in
effect prior to such modification and (y) if plans providing the Executive with
substantially similar benefits are not substituted therefor (“Substitute
Plans”), or (B) to continue the Executive as a participant in the Bonus Plans
and Substitute Plans on at least the same basis as to potential amount of the
bonus as the Executive participated in prior to any change in such plans or
awards, in accordance with the Bonus Plans and the Substitute Plans;
(6) any material breach by the Company of any provision of the Agreement; or
(7) a failure of any successor to the Company (whether direct or indirect and
whether by merger, acquisition, consolidation or otherwise) to assume in a
writing delivered to the Executive upon the successor becoming such, the
obligations of the Company hereunder.
The failure by the Executive to set forth in the written notice to the Company
of his termination for Good Reason of any facts or circumstances which
contribute to the showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder.
(e)Non-Renewal. The Executive’s employment shall terminate in the event that the
then-current Employment Term expires by reason of a party giving a notice of an
election not to renew as provided in Section 2. If the Executive’s employment
terminates due to non-renewal of the Agreement (other than in connection with a
Change in Control, as described in Section 6), the amount the Executive shall be
entitled to receive from the Company shall be limited to the Accrued
Obligations. Such payment shall be made to the Executive within the time period
required by applicable law (and in all events within sixty (60) days following
the expiration of the then-current term).


6.EFFECT OF CHANGE IN CONTROL


(a)Accelerated Vesting of Awards. In the event of a Change in Control, the
vesting of any options, restricted shares or other awards granted to the
Executive under the terms of the 2013 Equity Plan shall be accelerated and such
awards shall become immediately fully vested and, in the case of options,
exercisable in full. For purposes of this Section 6(a), the reference to "fully
vested" in connection with any award subject to


Page 5



--------------------------------------------------------------------------------




performance-based vesting conditions refers to vesting at the maximum level of
achievement of the performance goal or goals under the award.


(b)Certain Calculations. In the event of a Change in Control, all calculations
required to be made to determine whether any payments or distributions by the
Company, or other benefits provided by the Company, to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of the Agreement or otherwise) would be subject to the excise tax
imposed by Section 4999 of the Code, or whether any interest or penalties with
respect to such excise tax would be due, including the assumptions to be
utilized in arriving at any such determinations, shall be made by a nationally
recognized accounting firm, consulting firm or law firm designated by the
Executive (the "Consulting Firm"). All fees and expenses of the Consulting Firm
shall be borne solely by the Company.


(c)Severance Payment and Benefits. If, during the Employment Term at any time
during the period of twelve (12) consecutive months commencing on the occurrence
of a Change in Control, (i) the Executive is involuntarily terminated (other
than for Cause), or (ii) the Executive terminates his employment for Good
Reason, or (iii) the Company gives notice of non-renewal of the Agreement such
that the Executive’s employment terminates within such period of twelve (12)
consecutive months, then subject to compliance with the restrictive covenants in
Section 9 and Section 10 and the execution and timely return by the Executive of
the Release, the Executive shall be entitled to receive a lump sum severance
payment equal to two times the sum of (i) the Executive’s Base Salary, as in
effect at the time of the Change in Control, and (ii) the average of the annual
bonuses paid to the Executive for the prior two fiscal years of the Company
ending prior to the Change in Control, if any. Such lump sum payment shall be
made to the Executive within sixty (60) days following the date of the
Executive’s termination of employment. Notwithstanding the foregoing, such lump
sum severance payment shall be reduced on a dollar-for-dollar basis by any
portion of such payment received or receivable by the Executive from any
successor to the Company; provided, such reduction does not otherwise affect the
time of payment of such lump sum severance pursuant to this Section 6(c). In
addition to the severance payment, the Executive shall be entitled to continued
coverage at the Company’s expense under any health insurance programs maintained
by the Company in which the Executive participated at the time of his
termination, which coverage shall be continued for eighteen (18) months or
until, if earlier, the date the Executive obtains comparable coverage under a
group health plan maintained by a new employer. To the extent the benefits
provided under the immediately preceding sentence are otherwise taxable to the
Executive, such benefits, for purposes of Section 409A of the Code (and the
regulations and other guidance issued thereunder) shall be provided as separate
monthly in-kind payments of those benefits, and to the extent those benefits are
subject to and not otherwise excepted from Section 409A of the Code, the
provision of the in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in any other calendar year.


(d)Definition of Change in Control. For purposes of the Agreement, a “Change in
Control” mean the occurrence of any one of the following events:


(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, the event described in this paragraph (i) shall not be deemed to be a
Change in Control if such event results from the acquisition of Company Voting
Securities pursuant to a Non-Qualifying Transaction (as defined in
paragraph (iii) below);


(ii)    individuals who, on the Effective Date, constitute the Board (the
“Incumbent Trustees”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any person becoming a trustee subsequent to
the Effective Date, whose election or nomination for election was approved
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for trustee, without written
objection to such nomination) by a vote of at least two-thirds of the trustees
who were, as of the date of such approval, Incumbent Trustees, shall be an
Incumbent Trustee; provided, further, that no individual initially appointed,
elected


Page 6



--------------------------------------------------------------------------------




or nominated as a trustee of the Company as a result of an actual or threatened
election contest with respect to the election or removal of trustees or as a
result of any other actual or threatened solicitation of proxies or consents or
pursuant to any proxy access right by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Trustee;


(iii)    the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (A) the Company or (B) any of
its wholly owned subsidiaries pursuant to which, in the case of this clause (B),
Company Voting Securities are issued or issuable (any event described in the
immediately preceding clause (A) or (B), a “Reorganization”) or the sale or
other disposition of all or substantially all of the assets of the Company to an
entity that is not an Affiliate of the Company (a “Sale”), unless immediately
following such Reorganization or Sale: (1) more than fifty percent (50%) of the
total voting power (in respect of the election of trustees, or similar officials
in the case of an entity other than a trust) of (x) the Company (or, if the
Company ceases to exist, the entity resulting from such Reorganization), or, in
the case of a Sale, the entity which has acquired all or substantially all of
the assets of the Company (in either case, the “Surviving Entity”), or (y) if
applicable, the ultimate parent entity that directly or indirectly has
Beneficial Ownership of more than fifty percent (50%) of the total voting power
(in respect of the election of trustees, or similar officials in the case of an
entity other than a trust) of the Surviving Entity (the “Parent Entity”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such
Reorganization or Sale), (2) no Person is or becomes the Beneficial Owner,
directly or indirectly, of fifty percent (50%) or more of the total voting power
(in respect of the election of trustees, or similar officials in the case of an
entity other than a trust) of the outstanding voting securities of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) and (3) at least
a majority of the members of the board of trustees (or similar officials in the
case of an entity other than a trust) of the Parent Entity (or, if there is no
Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the approval by the Board of the
execution of the initial agreement providing for such Reorganization or Sale,
Incumbent Trustees (any Reorganization or Sale which satisfies all of the
criteria specified in (1), (2) and (3) above being deemed to be a
“Non-Qualifying Transaction”); or


(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company.


Notwithstanding the foregoing, if any Person becomes the Beneficial Owner,
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of Company Voting Securities solely as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding, such increased amount shall be deemed not to
result in a Change in Control; provided, however, that if such Person
subsequently becomes the Beneficial Owner, directly or indirectly, of additional
Company Voting Securities that increases the percentage of outstanding Company
Voting Securities Beneficially Owned by such Person to a percentage equal to or
greater than fifty percent (50%), a Change in Control of the Company shall then
be deemed to occur.


For purposes of this Section 6(d), the following terms shall have the following
meanings:


(i)    “Affiliate” shall mean an affiliate of the Company, as defined in Rule
12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934, as
amended from time to time (the “Exchange Act”);


(ii)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act;




Page 7



--------------------------------------------------------------------------------




(iii)    “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (1) the Company or any of its subsidiaries, (2)
a trustee or other fiduciary holding securities under an employee benefit plan
(or related trust) sponsored or maintained by the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of shares of common stock of the Company or (5) the Executive or any
group of persons including the Executive (or any entity controlled by the
Executive or any group of persons including the Executive).
7.DEATH


If the Executive dies during the Employment Term, the Company shall pay to the
Executive’s surviving spouse or if there is no surviving spouse, the Executive’s
estate, a lump sum payment equal to the Accrued Obligations. Such payment shall
be paid within the time period required by applicable law (and in all events
within sixty (60) days following the date of the Executive’s death). In
addition, the death benefits payable by reason of the Executive’s death under
any retirement, deferred compensation, life insurance or other employee benefit
plan maintained by the Company shall be paid to the beneficiary designated by
the Executive, and the options, restricted shares or other awards held by the
Executive under the Company’s equity incentive plans shall become fully vested,
and, in the case of options, exercisable in full, in accordance with the terms
of the applicable plan or plans.
8.WITHHOLDING


The Company shall, to the extent permitted by law, have the right to withhold
and deduct from any payment hereunder any federal, state or local taxes of any
kind required by law to be withheld with respect to any such payment.
9.PROTECTION OF CONFIDENTIAL INFORMATION


During the Executive’s employment with the Company, the Company shall grant the
Executive otherwise prohibited access to its trade secrets and confidential
information which are not known to the Company’s competitors or within the
Company’s industry generally, which were developed by the Company over a long
period of time and/or at its substantial expense, and which are of great
competitive value to the Company, and access to the Company’s customers and
clients. For purposes of the Agreement, “Confidential Information” includes all
trade secrets and confidential and proprietary information of the Company,
including, but not limited to, the following: financial models, financial
information and data, business methods, electronic files, computer drives/disks,
passwords, address and telephone lists, internal memoranda, correspondence,
business strategies, business plans and/or projections, lease forms,
construction contract forms, development and construction management service
agreements, tenant lists, lease terms, rates, rent rolls, strategies,
improvements, discoveries, plans for research or future business,
infrastructure, marketing and sales plans and strategies, budgets, customer and
client information, employee, customer and client nonpublic personal
information, supplier lists, business records, audit processes, management
methods and information, reports, recommendations and conclusions, information
regarding the names, contact information, skills and compensation of employees
and contractors of the Company, other information not generally known to the
public, and other business information disclosed to the Executive by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation.
The Executive acknowledges and agrees that Confidential Information is
proprietary to and a trade secret of the Company and, as such, is a special and
unique asset of the Company, and that any disclosure or unauthorized use of any
Confidential Information by the Executive will cause irreparable harm and loss
to the Company. The Executive understands and acknowledges that each and every
component of the Confidential Information (i) has been developed by the Company
at significant effort and expense and is sufficiently secret to derive economic
value from not being generally known to other parties, and (ii) constitutes a
protectable business interest of the Company. The Executive acknowledges and
agrees that the Company owns the Confidential Information. The Executive agrees
not to dispute, contest, or deny any such ownership rights either during or
after the Executive’s employment with the Company. The Executive agrees to
preserve and protect the confidentiality of all Confidential Information. The
Executive agrees that


Page 8



--------------------------------------------------------------------------------




the Executive shall not at any time (whether during or after the Executive’s
employment), directly or indirectly, disclose to any unauthorized person or use
for the Executive’s own account any Confidential Information without the
Company’s consent. Throughout the Executive’s employment and at all times
thereafter: (i) the Executive shall hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; (ii) the Executive shall not, directly
or indirectly, utilize, disclose or make available to any other person or
entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties; (iii) the Executive shall not use the
Confidential Information or trade secrets to attempt to solicit, induce,
recruit, or take away clients or customers of the Company; and (iv) if the
Executive learns that any person or entity is taking or threatening to take any
actions which would compromise any Confidential Information, the Executive shall
promptly advise the Company of all facts concerning such action or threatened
action. The foregoing shall not apply to any information which is already in the
public domain, or is generally disclosed by the Company or is otherwise in the
public domain at the time of disclosure (other than through an unauthorized
disclosure by the Executive or any other person).
Upon the termination of the Executive’s employment for any reason, the Executive
shall immediately return and deliver to the Company any and all Confidential
Information, software, devices, cell phones, personal data assistants, credit
cards, data, reports, proposals, lists, correspondence, materials, equipment,
computers, hard drives, papers, books, records, documents, memoranda, manuals,
e-mail, electronic or magnetic recordings or data, including all copies thereof,
which belong to the Company or relate to the Company’s business and which are in
the Executive’s possession, custody or control, whether prepared by the
Executive or others. If at any time after termination of the Executive’s
employment he determines that he has any Confidential Information in his
possession or control, the Executive shall immediately return to the Company all
such Confidential Information in the Executive’s possession or control,
including all copies and portions thereof.
The Executive recognizes that because his work for the Company may bring him
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9 are required for the reasonable protection of the
Company and its investments and for the Company’s reliance on and confidence in
the Executive.
10.RESTRICTIVE COVENANTS


In consideration for (i) the Company’s promise to provide Confidential
Information to the Executive, (ii) the substantial economic investment made by
the Company in the Confidential Information and goodwill of the Company, and/or
the business opportunities disclosed or entrusted to the Executive, (iii) access
to the Company’s customers and clients, and (iv) the Company’s employment of the
Executive pursuant to the Agreement and the compensation and other benefits
provided by the Company to the Executive, to protect the Company’s Confidential
Information and business goodwill of the Company, the Executive agrees to the
following restrictive covenants.
(a)Non-Competition. The Executive hereby agrees that during the Restricted
Period (defined below), other than in connection with the Executive’s duties
under the Agreement, the Executive shall not, and shall not use any Confidential
Information to, without the prior consent of the Company, directly or
indirectly, either individually or as an owner, principal, partner, stockholder,
manager, contractor, distributor, lender, investor, consultant, agent, employee,
co-venturer or as a director or officer of any corporation or association, or in
any other manner or capacity whatsoever, become employed by, control, carry on,
join, lend money for, engage in, establish, perform services for, invest in,
solicit investors for, consult for, do business with or otherwise engage in any
Competing Business (defined below) within the Restricted Territory (defined
below); provided however, that nothing in this Section 10(a) shall prevent the
Executive from owning a passive investment in up to two percent (2%) of the
stock of a publicly traded corporation engaged in a Competing Business and such
ownership shall not be considered to be a violation of Section 10(a).


(i)“Restricted Period” means during the Executive’s employment with the Company
and for a period equal to the later of (i) one (1) year immediately following
the date of the Executive’s termination from employment for any reason or (ii)
the number of months for which the Executive is receiving monthly severance
payments under Section 5 of the Agreement.




Page 9



--------------------------------------------------------------------------------




(ii)“Competing Business” means any business, individual, partnership, firm,
corporation or other entity that provides the same or substantially similar
products or services as those provided by the Company during the Executive’s
employment, which includes, without limitation, the business of buying,
managing, holding and selling medical office buildings.


(iii)As General Counsel of the Company, the Executive has responsibility for the
Company’s operations throughout the United States. Because the Company does
business throughout the United States, the “Restricted Territory” means the
United States and any other region or state in which the Executive performed
services, was assigned responsibility for the Company, or about which the
Executive received Confidential Information.


(b)Non-Solicitation. The Executive agrees that during the Restricted Period,
other than in connection with the Executive’s duties under the Agreement, the
Executive shall not, and shall not use any Confidential Information to, directly
or indirectly, either individually or as an owner, principal, partner,
stockholder, manager, contractor, distributor, lender, investor, consultant,
agent, employee, co-venturer or as a director or officer of any corporation or
association, or in any other manner or capacity whatsoever, and whether
personally or through other persons:


(i)Solicit business from, interfere with, attempt to solicit business with, or
do business with any customer or client of the Company with whom the Company did
business or who the Company solicited within the preceding two (2) years, and
who or which: (1) the Executive contacted, called on, serviced, or did business
with during his employment with the Company; (2) the Executive learned of as a
result of his employment with the Company; or (3) about whom the Executive
received Confidential Information. This restriction applies only to business
which is in the scope of services or products provided by the Company; or


(ii)Solicit, induce, or attempt to solicit or induce, engage or hire, on behalf
of himself or any other person or entity, any person who is an employee or
full-time consultant of the Company or who was employed or retained by the
Company within the preceding two (2) years.


(c)Non-Disparagement. The Executive shall refrain, both during and after the
Employment Term, from publishing any oral or written statements about the
Company or any of the Company’s board of trustees, equity holders, members,
shareholders, managers, officers, employees, consultants, agents or
representatives that (i) are slanderous, libelous or defamatory; or (ii) place
the Company or any of its trustees, managers, officers, employees, consultants,
agents or representatives in a false light before the public. A violation or
threatened violation of this prohibition may be enjoined by the courts. The
rights afforded the Company under this provision are in addition to any and all
rights and remedies otherwise afforded by law.


(d)Tolling. If the Executive violates any of the restrictions contained in
Section 10, the Restricted Period shall be suspended and shall not run in favor
of the Executive from the time of the commencement of any violation until the
time when the Executive cures the violation to the satisfaction of the Company.


(e)Reasonableness. The Executive hereby represents to the Company that he has
read and understands, and agrees to be bound by, the terms of this Section 10.
The Executive acknowledges that the geographic scope and duration of the
covenants contained in this Section 10 are fair and reasonable in light of (i)
the nature and wide geographic scope of the operations of the Company’s
business; (ii) the Executive’s level of control over and contact with the
business in the Restricted Territory; and (iii) the amount of compensation,
trade secrets and Confidential Information that the Executive is receiving in
connection with his employment by the Company. It is the desire and intent of
the parties that the provisions of Section 10 be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Executive and the
Company hereby waive any provision of applicable law that would render any
provision of Section 10 invalid or unenforceable.




Page 10



--------------------------------------------------------------------------------




11.INJUNCTIVE RELIEF


The Executive acknowledges that (a) compliance with the covenants set forth in
Section 9 and Section 10 of the Agreement are necessary to protect the Company’s
business and Confidential Information; (b) a breach or threatened breach of any
of such covenants will irreparably harm the Company; and (c) an award of money
damages will not be adequate to remedy such harm. Consequently, the Executive
acknowledges and agrees that, in addition to other remedies, in the event the
Executive breaches or threatens to breach any of the covenants contained in the
Agreement, the Company shall be entitled to both a temporary and/or permanent
injunction to prevent the continuation of such harm and enforce such provisions
and money damages insofar as they can be determined, including, without
limitation, all costs and reasonable attorneys’ fees incurred by or on behalf of
the Company in the enforcement of the terms of the Agreement. The Company may
apply to any court of competent jurisdiction for a temporary restraining order,
preliminary injunction or other interim or conservatory relief, as necessary or
applicable. This provision with respect to injunctive relief shall not, however,
diminish the Company’s right to claim and recover damages.
It is expressly understood and agreed that although the parties consider the
restrictions contained in the Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in the Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of the Agreement shall be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such extent as such court may
judicially determine or indicate to be reasonable. By agreeing to this
contractual modification prospectively at this time, the Company and the
Executive intend to make this provision enforceable under the law or laws of all
applicable jurisdictions so that the entire agreement not to compete and the
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.
12.CLAWBACK


Any compensation paid to the Executive shall be subject to recovery by the
Company, and the Executive shall be required to repay such compensation, if (i)
such recovery and repayment is required by applicable law or (ii) either in the
year such compensation is paid, or within the three (3) year period thereafter
the Company is required to prepare an accounting restatement due to material
noncompliance of the Company with any financial reporting requirement under
applicable securities laws and the Executive is either (A) a named executive
officer or (B) an employee who is responsible for preparation of the Company’s
financial statements. The parties agree that the repayment obligations set forth
in this Section 12 shall only apply to the extent repayment is required by
applicable law, or to the extent the Executive’s compensation is determined to
be in excess of the amount that would have been deliverable to the Executive
taking into account any restatement or correction of any inaccurate financial
statements or materially inaccurate performance metric criteria.
13.MANDATORY MEDIATION AND ARBITRATION


In the event there is an unresolved legal dispute between the Executive and the
Company that involves legal rights or remedies arising from the Agreement or the
employment relationship between the Executive and the Company (“Dispute”),
except as otherwise provided herein, before commencing an arbitration action or
other legal proceeding, the parties shall promptly submit the Dispute to
mediation, using a mediator jointly selected by the parties, or if the parties
are unable to agree upon a mediator then the Dispute shall be submitted to
non-binding mediation with the American Arbitration Association in Waukesha
County, Wisconsin in accordance with its rules. The cost of the mediation shall
be borne equally between the parties. If the parties are unable to achieve a
mutually agreeable resolution of the Dispute through mediation, the parties
agree to submit their Dispute to binding arbitration under the authority of the
Federal Arbitration Act and/or the Wisconsin Uniform Arbitration Act; provided,
however, that the Company may pursue a temporary restraining order, preliminary
injunction and/or other interim or conservatory relief in accordance with
Section 11 above, with related expedited discovery for the parties, in a court
of law, and, thereafter, require arbitration of all issues of final relief.
Insured workers compensation claims (other than wrongful discharge claims), and
claims for unemployment insurance are excluded from arbitration under this
provision. The Arbitration will be conducted by the American Arbitration
Association pursuant to the American Arbitration Association’s National Rules
for the Resolution of Employment Disputes. The arbitrator(s) shall be duly
licensed to practice law in the State of Wisconsin. Each party will be allowed
at least one deposition. The arbitrator(s) shall be required to state in a
written


Page 11



--------------------------------------------------------------------------------




opinion all facts and conclusions of law relied upon to support any decision
rendered. No arbitrator will have authority to render a decision that contains
an outcome determinative error of state or federal law, or to fashion a cause of
action or remedy not otherwise provided for under applicable state or federal
law. Any dispute over whether the arbitrator(s) has failed to comply with the
foregoing will be resolved by summary judgment in a court of law. In all other
respects, the arbitration process will be conducted in accordance with the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes. The Company will pay the arbitration costs and arbitrator’s
fees beyond $500, subject to a final arbitration award on who should bear costs
and fees. All proceedings shall be conducted in Waukesha County, Wisconsin, or
another mutually agreeable site. The duty to arbitrate described above shall
survive the termination of the Agreement. Except as otherwise provided above,
the parties hereby waive trial in a court of law or by jury. All other rights,
remedies, statutes of limitation and defenses applicable to claims asserted in a
court of law will apply in the arbitration.
14.NOTICES


All notices or communications hereunder shall be in writing and sent certified
or registered mail, return receipt requested, postage prepaid, addressed as
follows (or to such other address as such party may designate in writing from
time to time):
If to the Company:
Physicians Realty Trust
309 North Water Street
Suite 500
Milwaukee, Wisconsin 53202
(414) 978.6400
Attention: Corporate Secretary
If to the Executive:
Bradley D. Page
c/o Physicians Realty Trust
309 North Water Street
Suite 500
Milwaukee, Wisconsin 53202
(414) 978.6400
Attention: Corporate Secretary
The actual date of receipt, as shown by the receipt therefor, shall determine
the time at which notice was given.






Page 12



--------------------------------------------------------------------------------




15.SEPARABILITY


If any provision of the Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.
16.ASSIGNMENT


The Agreement shall be binding upon and inure to the benefit of the heirs and
representatives of the Executive and the assigns and successors of the Company,
but neither the Agreement nor any rights hereunder shall be assignable or
otherwise subject to hypothecation by the Executive.
17.ENTIRE AGREEMENT


The Agreement represents the entire agreement of the parties and shall supersede
any and all previous contracts, arrangements or understandings, including the
Prior Agreement (which is hereby automatically terminated effective upon the
execution of the Agreement), (whether oral or written) between the Company and
the Executive with respect to the subject matter hereof. In the event of any
conflict between the Agreement and the 2013 Equity Plan, any bonus plan or any
award agreement, the Agreement shall control. No oral statements or prior
written material not specifically incorporated in the Agreement shall be of any
force and effect. The Agreement may be amended at any time by mutual written
agreement of the parties hereto. The Executive acknowledges and represents that
in executing the Agreement, he did not rely on, has not relied on, and
specifically disavows any reliance on any communications, promises, statements,
inducements, or representation(s), oral or written, by the Company, except as
expressly contained in the Agreement. The parties represent that they relied on
their own judgment in entering into the Agreement.
18.SECTION 409A COMPLIANCE


The Agreement and the benefits or payments to be provided under the Agreement
are intended to be exempt from with the requirements of Section 409A of the
Code, and shall be interpreted and construed consistently with such intent,
provided, that if the Agreement is not exempt, the Agreement is drafted in a
manner to comply with the requirements of Section 409A of the Code. The payments
to the Executive pursuant to the Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury Regulation
Section 1.409A-1(b)(4). Each payment and benefit hereunder shall constitute a
“separately identified” amount within the meaning of Treasury Regulation Section
1.409A-2(b)(2). In the event the terms of the Agreement would subject the
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and the Executive shall cooperate diligently to amend
the terms of the Agreement to avoid such 409A Penalties, to the extent possible.
To the extent any amounts under the Agreement are payable by reference to
Executive’s “termination,” “termination of employment,” or similar phrases, such
term shall be deemed to refer to the Executive’s “separation from service” (as
defined in Treasury Regulation Section 1.409A-1(h) (without regard to any
permissible alternative definition thereunder) with the Company and all entities
treated as a single employer with the Company under Sections 414(b) and (c) of
the Code but substituting a fifty percent (50%) ownership level for the eighty
percent (80%) ownership level set forth therein). Notwithstanding any other
provision in the Agreement, if the Executive is a “Specified Employee” (as
defined in Treasury Regulation Section 1.409A-1(i) on December 31st of the prior
calendar year), as of the date of the Executive’s separation from service, then
to the extent any amount payable under the Agreement (i) constitutes the payment
of nonqualified deferred compensation within the meaning of Section 409A of the
Code, (ii) is payable upon the Executive’s separation from service and (iii)
under the terms of the Agreement would be payable prior to the six-month
anniversary of the Executive’s separation from service, such payment shall be
delayed and paid to the Executive, together with interest at an annual rate
equal to the interest rate specified by Regions Bank for a six-month certificate
of deposit, on the first day of the first calendar month beginning seven (7)
months following the date of termination, or, if earlier, within ninety (90)
days following the Executive’s death to the Executive’s surviving spouse (or
such other beneficiary as the Executive may designate in writing). Any
reimbursement or advancement payable to the Executive pursuant to the Agreement
shall be conditioned on the submission by the Executive of all expense reports
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to the Executive within


Page 13



--------------------------------------------------------------------------------




thirty (30) days following receipt of such expense reports, but in no event
later than the last day of the calendar year following the calendar year in
which the Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement, or in-kind benefit provided, during a calendar year
shall not affect the amount of expenses eligible for reimbursement, or in-kind
benefit to be provided, during any other calendar year. The right to any
reimbursement or in-kind benefit pursuant to the Agreement shall not be subject
to liquidation or exchange for any other benefit. Whenever a payment under the
Agreement that constitutes a payment of nonqualified deferred compensation
within the meaning of Code Section 409A specifies a payment period, the actual
date of payment within such specified period shall be within the sole discretion
of the Company, and the Executive shall have no right (directly or indirectly)
to determine the year in which such payment is made. In the event a payment
period straddles two consecutive calendar years, the payment shall be made in
the later of such calendar years.
19.GOVERNING LAW


The Agreement shall be construed, interpreted, and governed in accordance with
the laws of the State of Wisconsin, other than the conflict of laws provisions
of such laws. Subject to Section 13, venue of any litigation arising from the
Agreement or any disputes relating to the Executive’s employment shall be in the
United States District Court for the Eastern District of Wisconsin, or a state
district court of competent jurisdiction in Waukesha County, Wisconsin. The
Executive consents to personal jurisdiction of the United States District Court
for the Eastern District of Wisconsin, or a state district court of competent
jurisdiction in Waukesha County, Wisconsin for any dispute relating to or
arising out of the Agreement or the Executive’s employment, and Executive agrees
that Executive shall not challenge personal or subject matter jurisdiction in
such courts.
20.SURVIVAL


The respective rights and obligations of the parties hereunder, including
without limitation the Executive’s post-termination obligations under Section 9
and Section 10, shall survive any termination of the Executive’s employment, or
of the Employment Term, to the extent necessary to the agreed preservation of
such rights and obligations.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]








Page 14



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused the Agreement to be duly executed,
and the Executive has hereunto set his hand, as of the day and year first above
written.
 
PHYSICIANS REALTY TRUST
 
 
By:
/s/ John T. Thomas
Title:
Chairman, Board of Trustees, Physicians Realty Trust
 
 
 
EXECUTIVE
 
 
 
/s/ Bradley D. Page
 
Bradley D. Page



Page 15

